Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   DETAILED ACTION
1. The Applicant’s response to the office action filed on November 10, 2021 is acknowledged.
                                               Status of the Application
2. Claims 1-3, 7, 9, 11, 13, 15-16 and 59-60 are pending under examination. Claims 38-41, 50 and 52 were previously withdrawn as being drawn to non elected group. Claims 4-6, 8, 10, 12, 14, 17-37, 42-49, 51, 53-58 and 61 were cancelled. The Applicant’s arguments and the amendment have been fully considered and found persuasive in-part in view of the amendment. 
Response to Arguments:
3. The objection to the informalities has been withdrawn in view of the amendment.
4. With reference to the rejection of claims under obviousness double patenting over claims in US patent 10,584,376, the Applicant’s arguments have been fully considered and the rejection has been maintained since no terminal disclaimer has been filed.
5. The rejection of claims under 35 USC 103 as being unpatentable over Judice in view of Mierendorf has been withdrawn in view of the persuasive arguments.
6. The rejection of claims under 35 USC 103 as being unpatentable over Judice in view of Mierendorf and further in view of Hashiguchi has been withdrawn in view of the persuasive arguments.

Nonstatutory Double Patenting-maintained
7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

        Claims 1-3, 7, 9, 11, 13, 15-16 and 59-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,584,376 (hereafter the ‘376) in view of Mierendorf et al. (US 5,629,179).
Although the claims 1 -3, 7, 9, 11, 13, 15-16, 59 at issue are not identical, they are not patentably distinct from each other because the instant claims are entirely within the scope of the claims 1-13 of the patent ’376, specifically the instant claims drawn to a primer and a kit comprising one or more primers comprising a first region, a second region, wherein the first region comprising from 5’ to 3’, a nicking enzyme recognition sequence and the second region comprises at least 16 nucleotides long that specifically binds to a complementary region on a target molecules to form a double-stranded primer-target hybrid and the ‘3 end two or more contiguous 2’ modified nucleotides is within the scope of the claims in the patent ‘376 because the claims in the patent ‘376 discloses an oligonucleotide primer comprising nicking enzyme sequence that specifically binds to a complementary sequence of a target, which indicates formation of 
sequences as 5’GAGT3’ and it is obvious over the instant claim 16 which recites said sequence and complementary sequence. However the claims in the patent ‘376 did not teach a palindromic sequence between the complementary restriction recognition sequences.
      Mierendorf et al. teach a primer comprising a double-stranded palindromic linker sequence that create a second internal restriction enzyme site which facilitates directional ligation and digestion of the extension product by both restriction enzymes and directional cloning (see entire document, at least col. 5, line 53-67, col. 6, line 1-48, col. 7, line 62-67, col. 8, line 1-6, col. 10, line 2-52, table 1).
          It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filing date of the invention to modify the claims in the patent ‘376 with a double stranded palindromic sequence as taught by Mierendorf et al. to develop an improved oligonucleotide primer. The ordinary person skilled in the art would have motivated to combine the claims in the patent ‘376 with the palindromic sequence as taught by Mierendorf et al. and have a reasonable expectation of success that the combination would improve the specificity of oligonucleotide primer because Mierendorf et al. explicitly taught use of a double stranded palindromic would facilitate directional
ligation and enhance amplification of the target nucleic acid (see at least col. 5, line 53-67, col. 6, line 1-48) and such a modification is considered obvious over the cited prior art. 

Conclusion
           Claims 1-3, 7, 9, 11, 13, 15-16 and 59-60 are free of art.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SURYAPRABHA CHUNDURU whose telephone number is (571)272-0783. The examiner can normally be reached 8.00am-4.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637